          Case 2:20-cv-03812-GJP Document 6 Filed 08/12/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PAUL HASHIM and U.S. CLAIMS  :
 SERVICES, INC. d/b/a PAYNE   :
 RICHARDS & ASSOCIATES,       :
                              : CIVIL ACTION 2:20-CV-03812
             Plaintiffs,      :
                              :
 v.                           :
                              :
 DOMINICK DeSIMONE and ANDREW :
 AUSTIN, ESQUIRE,             :
                              :
            Defendants.       :
                              :
                              :
                              :


                                     [PROPOSED] ORDER

       AND NOW, this ____________ day of _______________, 2020, upon consideration of

the Plaintiffs Paul Hashim and U.S. Claims Services, Inc., d/b/a Payne Richards & Associates’

Motion For Entry of Stay (ECF No. 4), it is hereby ORDERED that the Motion is GRANTED

and this case be stayed until thirty (30) days following remittitur after the Third Circuit issues a

ruling resolving the appeal in the United States Court of Appeals for the Third Circuit case

captioned Dominick DeSimone v. U.S. Claims Services, Inc., and Paul Hashim, Case No. 20-2133.



                                              BY THE COURT:




                                              Hon. Gerald J. Pappert
                                              United States District Judge
          Case 2:20-cv-03812-GJP Document 6 Filed 08/12/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and copy of the [Proposed] Order was made on the below via

U.S.P.S. regular mail on August 12, 2020:

Dominick DeSimone
845 Cross Street
Philadelphia, PA, 19147

                                            PALMER LAW GROUP, a PLC

                                            /s/
                                            WILLIAM W. PALMER, ESQ.
                                            Pro Hac Vice Counsel
                                            2443 Fair Oaks Blvd., No. 545
                                            Sacramento, California 95825
                                            Telephone: (916) 972-0761
                                            Facsimile: (916) 917-5397
                                            Email: wpalmer@palmercorp.com

                                                          - and -

                                            WEIR & PARTNERS, LLP

                                            /s/
                                            MICHAEL P. BROADHURST, ESQ. (#80906)
                                            1339 Chestnut Street, Suite 500
                                            Philadelphia, Pennsylvania 19107
                                            Telephone: (215) 241-7738
                                            Facsimile: (215) 665-8464
                                            Email: mbroadhurst@weirpartners.com

                                            Attorneys for Plaintiffs Paul Hashim and U.S.
                                            Claims Services, Inc. d/b/a Payne Richards
                                            Associates

Dated: August 12, 2020
